DETAILED ACTION
Original claims 1-35 were filed on February 20, 2020.  With the preliminary amendment of February 20, 2020, claims 2-7, 11-12, 27-31, 33, and 35 have been cancelled, claims 32 and 34 have been amended, and no claims have been added.  Claims 1, 8-10, 14-26, 32, and 34 are pending.  
Election/Restrictions
As provided in 37 CFR 1.475:
(a) An international and a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in an application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
(b) An international or a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories.
(1) A product and a process specially adapted for the manufacture of said product; or 
(2) A product and process of use of said product; or 
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or 
(4) A process and an apparatus or means specifically designed for carrying out the said process; or 
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process. 
(c) If an application contains claims to more or less than one of the combinations of categories of invention set forth in paragraph (b) of this section, unity of invention might not be present.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(d) If multiple products, processes of manufacture or uses are claimed, the first invention of the category first mentioned in the claims of the application and the first recited invention of each of the other categories related thereto will be considered as the main invention in the claims, see PCT Article 17(3)(a)  and § 1.476(c). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(e) The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. 



This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 8-10, 14-26, and 32, drawn to a chimeric peptide comprising an inorganic binding domain having an amino acid sequence selected to bind to an inorganic surface, an antimicrobial domain having an amino acid sequence selected to exhibit antimicrobial activity, and a spacer domain between the inorganic binding domain and the antimicrobial domain, the spacer domain having an amino acid sequence engineered to retain the antimicrobial activity of the antimicrobial domain.
Group II, claim 34, drawn to a method of making an inorganic substrate comprising the chimeric protein of group I.
The inventions listed as groups I and II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.  The technical feature linking groups I and II appears to be that they all relate to chimeric peptides comprising an inorganic binding domain, an antimicrobial, and a spacer domain in between.  However, such chimeric peptides were known in the art.  For example, Ben-Gurion et al, 2015 teaches the following, which anticipates claim 1.  Ben-Gurion discloses chimeric peptides comprising a titanium oxide binding amino acid sequence connected to a heterologous biologically active amino acid sequence via a beta sheet breaker linker (claim 1) wherein said biologically active amino acid sequence is an antimicrobial [0129].  Therefore groups I and II share no special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.  Furthermore, the methods of group II do not comprise all of the methods for making or using the 
Species Election
Each of groups I-II encompasses distinct species. The species are independent or distinct because, as disclosed, the different species have the mutually exclusive characteristics for each identified species and/or these species are not obvious variants of each other based on the current record.  Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species for prosecution on the merits, as set forth below.  (See MPEP 803.02, 808.01(a), and Fed Reg 2002, Vol76, No27, SecA4.) The claims shall be thus restricted if no generic claim is finally held to be allowable.  Currently, claim 1 is generic. 
For each bullet set forth below, applicants are required to elect one specific species for initial prosecution.  In addition, in the interest of compact prosecution, understanding applicants’ invention at the earliest possible time, and identifying allowable subject matter the following is requested.
If the elected species is encompassed by a recited obvious sub-genus, applicants are requested to identify all members of the obvious sub-genus.  MPEP 803.02, 808.01(a)
If the elected species is encompassed by a recited proper Markush group, applicants are requested to identify all members of the proper Markush group.  In addition, applicants are requested to identify the common, distinctive core structure shared by said members and the common, specific function that flows from said distinctive core structure said structure and function being mainly responsible for the function in the claimed invention (MPEP 706.03(y)(II)(A)).  In this regard, MPEP 803.02 (III)(B) states: “The examiner should not invite 1.
There is no restriction among members of an obvious sub-genus or proper Markush group.  The one chosen species will be considered to be a representative species of the designated obvious sub-genus or the designated proper Markush group and, if allowable, additional species will be considered.  Species not within an identified obvious sub-genus or an identified proper Markush group will be considered to be patentably distinct and restriction applies.
If group I (claims 1, 8-10, 14-26, and 32) is elected, elect:
One specific chimeric peptide (SEQ ID NO, where every residue is designated e.g., claim 26 and the specification). 
Based on the elected chimeric peptide, identify the inorganic binding domain in the elected chimeric peptide (claims 14, 16, 18, 20, 23-25 and the specification)
Based on the elected chimeric peptide, identify the spacer domain in the elected chimeric peptide (claims 8, 15-16, 18, 21, 23-25 and the specification)
Based on the elected chimeric peptide, identify the antimicrobial domain in the elected chimeric peptide (claims 14, 16, 18, 20, 23-25 and the specification). 
One of: (i) the inorganic binding domain binds one specific inorganic structure or (ii) the inorganic binding domain binds one specific combination of inorganic structures.  
If (i) the inorganic binding domain binds one specific inorganic structure is elected, further elect one specific inorganic structure.  
If (ii) the inorganic binding domain binds one specific combination of inorganic structures, further elect one specific combination of inorganic.
(specific structure(s) e.g., claims 13, 17, 19, 22 and the specification).
One of: (i) the antimicrobial domain is effective against one specific microbe or (ii) the antimicrobial domain is effective against one specific combination of microbes.  
If (i) the antimicrobial domain is effective against one specific microbe is elected, further elect one specific microbe (genus and species). 
If (ii) the antimicrobial domain is effective against one specific combination of microbes is elected, further elect one specific combination of microbes (genus and species) 
(claims 9-10, 13, 17, 19, 22 and the specification). 
One of: (i) the elected chimeric peptide is not a layer on an inorganic substrate or (ii) the elected chimeric peptide is a layer on an inorganic substrate.  
If (ii) the elected chimeric peptide is a layer on an inorganic substrate is elected, further elect one specific inorganic substrate (specific structure, claims 13, 17, 19, 22, 32 and the specification).

If group II (claim 34) is elected, elect:
One specific chimeric peptide (SEQ ID NO, where every residue is designated e.g., claim 26 and the specification). 
Based on the elected chimeric peptide, identify the inorganic binding domain in the elected chimeric peptide (claims 14, 16, 18, 20, 23-25, 34 and the specification)
Based on the elected chimeric peptide, identify the spacer domain in the elected chimeric peptide (claims 8, 15-16, 18, 21, 23-25, 34 and the specification)
Based on the elected chimeric peptide, identify the antimicrobial domain in the elected chimeric peptide (claims 14, 16, 18, 20, 23-25, 34 and the specification). 
One specific inorganic substrate (specific structure e.g., claims 13, 17, 19, 22 and the specification).
One of: (i) the antimicrobial domain is effective against one specific microbe or (ii) the antimicrobial domain is effective against one specific combination of microbes.  
If (i) the antimicrobial domain is effective against one specific microbe is elected, further elect one specific microbe (genus and species). 
If (ii) the antimicrobial domain is effective against one specific combination of microbes is elected, further elect one specific combination of microbes (genus and species) 
(claims 9-10, 13, 17, 19, 22, 34 and the specification). 
One specific process for making the coated inorganic substrate (steps and additional reagents).  
As stated above, if Applicants believe that the elected species is encompassed by a specific sub-genus for which the species are obvious over each other or a proper Markush 
Applicant is advised that for the reply to this requirement to be complete it must include (i) an election of an invention and species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention and species.  Failure to do so will be deemed non-responsive.
 The election of an invention and species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention and species.
Should Applicants traverse on the ground that the inventions or species are not patentably independent or distinct, Applicants should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions or species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention or species.
If restriction between product and process claims has been required, the following applies.  Where Applicant elects claims directed to a product, and the product claim is In re Ochiai, and In re Brouwer).  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right, if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  To be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  
If restriction between combination and subcombination inventions has been required, the following applies. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.  If applicants deem it necessary to it is required that, when referring to the specification, the page numbers of the specification as filed be pointed to, not paragraphs of the published application or subsequent specification filings.  This is necessary as, the published application and subsequent specification filings are usually different from the specification as filed. 
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 11am-7pm EST.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 No Markush claim can be allowed until any improper Markush grouping rejection has been overcome or withdrawn (see MPEP § 706.03(y), subsection III), and all other conditions of patentability have been satisfied (MPEP 803.02 (III)(D)).